Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 1 of 8




  EXHIBIT A
        Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 2 of 8




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



Robert Ward, on behalf of himself and all
others similarly situated,
                                              Civil Action No.: 2:17-cv-02069-MMB
                    Plaintiff,

v.

Flagship Credit Acceptance LLC,

                  Defendant.


                                    [PROPOSED] ORDER

       WHEREAS, on September 18, 2018, a Preliminary Approval Order was entered by the

Court preliminarily approving the proposed Settlement pursuant to the terms of the Parties’

Settlement Agreement and directing that notice be given to the Settlement Class (Doc. No. 21);

       WHEREAS, pursuant to the notice requirements set forth in the Settlement Agreement

and in the Preliminary Approval Order, the Settlement Class was notified of the terms of the

proposed Settlement, of the right of members of the Settlement Class to opt-out, and of the right

of members of the Settlement Class to be heard at a Final Approval Hearing to determine, inter

alia: (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable and

adequate for the release of the claims contemplated by the Settlement Agreement; and (2)

whether judgment should be entered dismissing this Action with prejudice;

       WHEREAS, a Final Approval Hearing was held on April 2, 2019. Prior to the Final

Approval Hearing, a declaration of compliance with the provisions of the Settlement Agreement

and Preliminary Approval Order relating to notice was filed with the Court as prescribed in the

                                               2
        Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 3 of 8




Preliminary Approval Order. Class Members were therefore notified of their right to appear at

the Final Approval Hearing in support of or in opposition to the proposed Settlement, the award

of Attorney’s Fees and Costs to Class Counsel, and the payment of an Incentive Award.

       NOW, THEREFORE, the Court having heard the presentation of Class Counsel and

counsel for Flagship Credit Acceptance LLC (“Flagship”) having reviewed all of the

submissions presented with respect to the proposed Settlement, having determined that the

Settlement is fair, adequate and reasonable, having considered the Attorney’s Fees and Cost

application made by Class Counsel and the application for an Incentive Award to the Settlement

Class Representative, and having reviewed the materials in support thereof, and good cause

appearing:

       THIS COURT FINDS AND ORDERS AS FOLLOWS:

       1.        The capitalized terms used in this Final Approval Order shall have the same

meaning as defined in the Settlement Agreement except as may otherwise be indicated.

       2.        The Court has jurisdiction over the subject matter of this Action and over all

claims raised therein and all Parties thereto, including the Settlement Class.

       3.        The Court hereby approves the Settlement, including the plans for implementation

and distribution of the settlement relief, and finds that the Settlement is, in all respects, fair,

reasonable and adequate to the Class Members, within the authority of the parties and the result

of extensive arm’s-length negotiations. The Parties shall effectuate the Settlement Agreement in

accordance with its terms. The Settlement Agreement and every term and provision thereof shall

be deemed incorporated herein as if explicitly set forth and shall have the full force of an Order

of this Court.


                                                 3
        Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 4 of 8




       4.      There have been no objections to the Settlement.

       5.      The Settlement Class, which will be bound by this Final Approval Order and

Judgment hereon, shall include all members of the Settlement Class who did not submit timely

and valid requests to be excluded from the Settlement Class.

       6.      A list of those putative Settlement Class Members who have timely elected to opt

out of the Settlement and the Settlement Class, and who therefore are not bound by the

Settlement, this Order and the Judgment to be entered hereon, has been submitted to the Court in

the Declaration of the Administrator filed in advance of the Final Approval Hearing. All

Settlement Class Members (as permanently certified below) shall be subject to all of the

provisions of the Settlement, this Order and the Final Judgment to be entered hereon.

       7.      For purposes of the Settlement and this Final Approval Order, the Court hereby

certifies the following Settlement Class:

       All persons within the United States whom Flagship called on their cellular
       telephone through the use of any version of a TCN, LiveVox or Aspect dialing
       system and/or with an artificial or prerecorded voice at any time from May 13,
       2013 to the date of preliminary approval.

       8.      The putative Settlement Class Members identified on the list submitted to the

Court as having timely and properly elected to opt out from the Settlement and the Settlement

Class are hereby excluded from the Settlement Class and shall not be entitled to any of the

benefits afforded to the Settlement Class Members under the Settlement. The Court readopts and

incorporates herein by reference its preliminary conclusions as to the satisfaction of Rules 23(a)

and (b)(3) set forth in the Preliminary Approval Order and notes again that because this

certification of the Class is in connection with the Settlement rather than litigation, the Court

need not address any issues of manageability that may be presented by certification of the class

                                                4
        Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 5 of 8




proposed in the Settlement.

       9.       For purposes of Settlement only, Plaintiff is certified as representative of the

Settlement Class and Class Counsel is appointed counsel to the Settlement Class. The Court

concludes that Class Counsel and the Class Representative have fairly and adequately

represented the Settlement Class with respect to the Settlement.

       10.      Notwithstanding the certification of the foregoing Settlement Class and

appointment of the Class Representative for purposes of effecting the Settlement, if this Order is

reversed on appeal or the Settlement is terminated or is not consummated for any reason, the

foregoing certification of the Settlement Class and appointment of the Class Representative shall

be void and of no further effect, and the parties to the proposed Settlement shall be returned to

the status each occupied before entry of this Order without prejudice to any legal argument that

any of the parties to the Settlement might have asserted but for the Settlement.

       11.      The Court finds that the plan for Notice, set forth in Article IV, section 3 of the

Settlement Agreement and effectuated pursuant to the Preliminary Approval Order, was the best

notice practicable under the circumstances, was reasonably calculated to provide and did provide

due and sufficient notice to the Settlement Class of the pendency of the Action, certification of

the Settlement Class for settlement purposes only, the existence and terms of the Settlement

Agreement, and of their right to object and to appear at the Final Approval Hearing or to exclude

themselves from the Settlement, and satisfied the requirements of the Federal Rules of Civil

Procedure, the United States Constitution, and other applicable law.

       12.      The Court finds that Flagship has fully complied with CAFA’s notice

requirements.


                                                 5
        Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 6 of 8




       13.     The Settlement Agreement is, in all respects, fair, reasonable and adequate, is in

the best interests of the Settlement Class, and is therefore approved.

       14.     All persons who have not made their objections to the Settlement in the manner

provided in the Settlement Agreement are deemed to have waived any objections by appeal,

collateral attack, or otherwise.

       15.     Within the time period set forth in Article III, section 3 of the Settlement

Agreement, the cash distributions provided for in the Settlement Agreement shall be paid to the

various Settlement Class members submitting Valid Claim Forms, pursuant to the terms and

conditions of the Settlement Agreement.

       16.     Upon the Effective Date, members of the Settlement Class who did not validly

and timely opt out shall, by operation of this Final Approval Order, have fully, finally and

forever released, relinquished and discharged Flagship from all claims that were or could have

been asserted in the Action, as specified in Article V of the Settlement Agreement.

       17.     The terms of the Settlement Agreement, this Final Approval Order and the

Judgment to be entered hereon shall have maximum res judicata, collateral estoppel, and all

other preclusive effect in any and all claims for relief, causes of action, suits, petitions, demands

in law or equity, or any allegations of liability, damages, debts, contracts, agreements,

obligations, promises, attorney’s fees, costs, interest or expenses which were or could have been

asserted in the Action or are in any way related to the calls at issue in the Action.

       18.     The Final Approval Order, the Judgment to be entered hereon, the Settlement

Agreement, the Settlement which it reflects and all acts, statements, documents or proceedings

relating to the Settlement are not, and shall not be construed as, used as, or be deemed to be


                                                  6
        Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 7 of 8




evidence of, an admission by or against Flagship of any fault, wrongdoing, or liability on the part

of Flagship or of the validity or certifiability for litigation of any claims that have been, or could

have been, asserted in the Action. This Order, the Settlement or any such communications shall

not be offered or received in evidence in any action or proceeding, or be used in any way as an

admission or concession or evidence of any liability or wrongdoing of any nature or that

Plaintiff, any Settlement Class Member, or any other person has suffered any damage; provided,

however, that the Settlement, this Order and the Judgment to be entered hereon may be filed in

any action by Flagship or Settlement Class Members seeking to enforce the Settlement or the

Judgment by injunctive or other relief, or to assert defenses including, but not limited to, res

judicata, collateral estoppel, release, good faith settlement, or any theory of claim preclusion or

issue preclusion or similar defense or counterclaim. The Settlement’s terms shall be forever

binding on, and shall have res judicata and preclusive effect in, all pending and future lawsuits

or other proceedings as to Released Claims and other prohibitions set forth in this Order that are

maintained by, or on behalf of, the Settlement Class Members or any other person subject to the

provisions of this Order.

       19.     The above-captioned Action is hereby dismissed in its entirety with prejudice.

Except as otherwise provided in this Final Approval Order, the parties shall bear their own costs

and attorney’s fees. Without affecting the finality of this Final Order in any way, the Court

reserves jurisdiction over all matters relating to the interpretation, administration,

implementation, effectuation and enforcement of this Order and the Settlement.

IT IS SO ORDERED.


DATED: ____________, 2019                      By: _____________________________

                                                  7
Case 2:17-cv-02069-MMB Document 25-1 Filed 03/19/19 Page 8 of 8




                                   Michael M. Baylson
                                   United States District Judge




                               8
